DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2022 has been entered.
Disposition of Claims
Claims 1 & 4-10 are pending.
Claims 1, 4-6 & 8-10 are rejected.
Claim 7 is withdrawn.
Claims 2-3 are canceled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6 & 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoyama (US 2015/0272422).
Regarding Claim 1, Aoyama disclose a medical observation device (Fig. 1, an endoscope device comprising an endoscope 12, a light source device 14 and a processor device 16; [0049]) comprising:
a plurality of light sources (Fig. 2, a B-LED 33, a G-LED 34, and an R-LED 35; [0052]), and
circuitry (Fig. 2, a control system comprising a processor device 16 and a light source controller 32 of a light source device 14; [0050] & [0052]) configured to control an imaging device (Fig. 2, the control system is configured to control an imaging unit comprising an endoscope device 12 and a light source device 14; [0050] & [0051]) with the plurality of light sources that emit light having different wavelengths (Fig. 2, the B-LED 33 emits light in a blue wavelength band, the G-LED 34 emits light in a green wavelength band, and the R-LED 35 emits light in a red wavelength band; [0052]),
wherein a distant view focus switch (Fig. 2, a zoom control unit 22b; [0057]) is turned on to lengthen a focal distance to an observation target (Fig. 2, the zoom control unit 22b lengthens an imaging distance; [0057]) and the circuitry is configured to control light emission of the plurality of light sources (the light source controller 32 of the light source device 14 of the control system controls a ratio of emission amount of the B-LED 33, the G-LED 34, and the R-LED 35; [0053]) so that intensity of light emitted by a light source having a shortest wavelength among the plurality of light sources second color temperature is greater than intensity of light emitted by the light source having the shortest wavelength at a reference color temperature (Figs. 3 & 4, an intensity of light in the blue wavelength band, which has the shortest wavelength compared to the green wavelength band and the red wavelength band, at a short imaging distance optical spectrum (i.e., Fig. 4) is greater than the intensity of light in the blue wavelength band at a reference white light optical spectrum (i.e., Fig. 3); [0054]) and intensity of light emitted by light sources other than the light source having the shortest wavelength among the plurality of light sources at the second temperature does not differ from intensity of light emitted by the light sources other than the light source having the shortest wavelength among the plurality of light sources at the reference color temperature (Figs. 3 & 4, an intensity of light in the green wavelength band at the short imaging distance optical spectrum (i.e., Fig. 4) and an intensity of light in the red wavelength band at the short imaging distance optical spectrum (i.e., Fig. 4) are equal to the intensity of light in the green wavelength band at a reference white light optical spectrum (i.e. Fig. 3) and the intensity of light in the red wavelength band at the reference white light optical spectrum (i.e., Fig. 3), respectively; [0054]),
the reference color temperature is a reference color temperature used to display a medical captured image captured by the imaging device (Fig. 3, the reference white light optical spectrum is optical spectrum most suitable for imaging, and subsequently displaying, an object; [0052]),
the plurality of light sources have a light source that emits red light (Fig. 2, the R-LED 35 emits light in a red wavelength band; [0052]), a light source that emits green light (Fig. 2, the G-LED 34 emits light in a green wavelength band; [0052]), and a light source that emits blue light (Fig. 2, the B-LED 33 emits light in a blue wavelength band; [0052]), and
the circuitry is further configured to control light emission of the light source that emits blue light so that intensity of light emitted by the light source that emits blue light which is the light source having the shortest wavelength at the second temperature is greater than intensity of light emitted by the light source that emits blue light at the reference color temperature (Figs. 3 & 4, the intensity of light in the blue wavelength band, which has the shortest wavelength compared to the green wavelength band and the red wavelength band, at the short imaging distance optical spectrum (i.e., Fig. 4) is greater than the intensity of light in the blue wavelength band at a reference white light optical spectrum (i.e., Fig. 3); [0054]).
Regarding Claim 4, Aoyama discloses the medical observation device according to Claim 1. Aoyama further discloses wherein the circuitry is further configured to control display of the medical captured image captured by the imaging device (Fig. 2, a display image signal generator 84 of the processor device 16 of the control system generates a display image of the imaged object captured by the imaging unit; [0075]),
wherein the circuitry is configured to control a color temperature of a display device that displays the medical captured image on a display screen in accordance with control of light emission by the plurality of light sources (Fig. 2, the control unit displays a color image on a monitor 18 which is based on the ratio of emission amount; [0075]).
Regarding Claim 5, Aoyama discloses the medical observation device according to Claim 4. Aoyama further discloses wherein the circuitry is configured to control the color temperature by causing state information indicating a state of the control of the light emission by the plurality of light sources to be transmitted to the display device (Fig. 2, the control unit displays the color image on the monitor 18 based on image signals data corresponding to the ratio of emission amount; [0075]).
Regarding Claim 6, Aoyama discloses the medical observation device according to Claim 1. Aoyama further discloses the imaging device configured to be inserted into an inside of a body of a patient and capture an image of the inside of the body (Fig. 1, the endoscope device 12 of imaging unit is configured to be inserted into a patent and image blood vessels; [0009] & [0049]).
Regarding Claim 8, Aoyama discloses a medical observation system (Fig. 1, an endoscope system 10; [0049]) comprising:
a medical observation device (Fig. 1, an endoscope device comprising an endoscope 12, a light source device 14 and a processor device 16; [0049]) including circuitry (Fig. 2, a control system comprising a processor device 16 and a light source controller 32 of a light source device 14; [0050] & [0052]) configured to control an imaging device (Fig. 2, the control system is configured to control an imaging unit comprising an endoscope device 12 and a light source device 14; [0050] & [0051]) with a plurality of light sources (Fig. 2, a B-LED 33, a G-LED 34, and an R-LED 35; [0052]) that emit light having different wavelengths (Fig. 2, the B-LED 33 emits light in a blue wavelength band, the G-LED 34 emits light in a green wavelength band, and the R-LED 35 emits light in a red wavelength band; [0052]); and
a display (Fig. 1, a monitor 18; [0049]) to display a medical captured image captured by the imaging device on a display screen of the display (Fig. 1, the monitor 18 is configured to display an object imaged by the imaging unit on a display screen (not labeled); [0051]),
wherein a distant view focus switch (Fig. 2, a zoom control unit 22b; [0057]) is turned on to lengthen a focal distance to an observation target (Fig. 2, the zoom control unit 22b lengthens an imaging distance; [0057]) and the circuitry of the medical observation device is configured to control light emission of the plurality of light sources (the light source controller 32 of the light source device 14 of the control system controls a ratio of emission amount of the B-LED 33, the G-LED 34, and the R-LED 35; [0053]) so that intensity of light emitted by a light source having a shortest wavelength second color temperature is greater than intensity of light emitted by the light source having the shortest wavelength at a reference color temperature (Figs. 3 & 4, an intensity of light in the blue wavelength band, which has the shortest wavelength compared to the green wavelength band and the red wavelength band, at a short imaging distance optical spectrum (i.e., Fig. 4) is greater than the intensity of light in the blue wavelength band at a reference white light optical spectrum (i.e., Fig. 3); [0054]) and intensity of light emitted by light sources other than the light source having the shortest wavelength among the plurality of light sources at the second temperature does not differ from intensity of light emitted by the light sources other than the light source having the shortest wavelength among the plurality of light sources at the reference color temperature (Figs. 3 & 4, an intensity of light in the green wavelength band at the short imaging distance optical spectrum (i.e., Fig. 4) and an intensity of light in the red wavelength band at the short imaging distance optical spectrum (i.e., Fig. 4) are equal to the intensity of light in the green wavelength band at a reference white light optical spectrum (i.e. Fig. 3) and the intensity of light in the red wavelength band at the reference white light optical spectrum (i.e., Fig. 3), respectively; [0054]),
the reference color temperature is a reference color temperature used to display the medical captured image captured by the imaging device (Fig. 3, the reference white light optical spectrum is optical spectrum most suitable for imaging, and subsequently displaying, an object; [0052]),
the plurality of light sources have a light source that emits red light (Fig. 2, the R-LED 35 emits light in a red wavelength band; [0052]), a light source that emits green light (Fig. 2, the G-LED 34 emits light in a green wavelength band; [0052]), and a light source that emits blue light (Fig. 2, the B-LED 33 emits light in a blue wavelength band; [0052]), and
the circuitry is further configured to control light emission of the light source that emits blue light so that intensity of light emitted by the light source that emits blue light which is the light source having the shortest wavelength at the second temperature is greater than intensity of light emitted by the light source that emits blue light at the reference color temperature (Figs. 3 & 4, the intensity of light in the blue wavelength band, which has the shortest wavelength compared to the green wavelength band and the red wavelength band, at the short imaging distance optical spectrum (i.e., Fig. 4) is greater than the intensity of light in the blue wavelength band at a reference white light optical spectrum (i.e., Fig. 3); [0054]).
Regarding Claim 9, Aoyama discloses the medical observation device according to Claim 1. Aoyama further discloses wherein the circuitry is configured to control a color temperature of a display by causing state information indicating a state of control of light emission by the plurality of light sources to be transmitted to the display as metadata of an image signal (Fig. 2, the control unit displays the color image on the monitor 18 based on image signals data corresponding to the ratio of emission amount; [0075]).
Regarding Claim 10, Aoyama discloses the medical observation system according to Claim 8. Aoyama further discloses wherein the circuitry is configured to control a color temperature of the display by causing state information indicating a state of control of light emission by the plurality of light sources to be transmitted to the display as metadata of an image signal (Fig. 2, the control unit displays the color image on the monitor 18 based on image signals data corresponding to the ratio of emission amount; [0075]).
Response to Arguments
Applicant’s arguments, see Pages 6-7, filed July 5, 2022, with respect to the rejections under 35 U.S.C. § 112(a) of Claims 1, 4-6 & 8-10 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 112(a) of Claims 1, 4-6 & 8-10 have been withdrawn.
Applicant’s arguments, see Page 7, filed July 5, 2022, with respect to the rejections under 35 U.S.C. § 112(b) of Claims 1, 4-6 & 8-10 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 112(b) of Claims 1, 4-6 & 8-10 have been withdrawn.
Applicant’s arguments, see Page 8, filed July 5, 2022, with respect to the rejections under 35 U.S.C. 102 of Claims 1, 4-6 & 8-10 have been fully considered.
Applicant’s incorporation of the limitations of now-canceled Claim 2 into Claims 1 & 8 is acknowledged. The additional amendments, however, to Claims 1 & 8 to overcome the rejection under 35 U.S.C. § 112(a) changed the scope of Claims 1 & 8, resulting in the limitations of now-canceled Claim 2 no longer being deemed allowable subject matter. Specifically, Claims 1 & 8, now only require a distant view focus switch as part of the device and no longer require the focus switch to control the circuity, thus broadening the claims to be anticipated by Aoyama, as detailed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795